Campbell, C. J.,
delivered the opinion of the court.
The relation of guest and innkeeper was intentionally ended by the aet of the guest, who paid his bill and had his name stricken from the register of guests, for the purpose of freeing himself from liability as a guest, and he could not thereafter, and while he was not a guest, claim the rights of one as to the baggage he left behind him. The expectation thereafter to become a guest did not continue the relation terminated at his instance and for his advantage by settling his account for entertainment. An innkeeper is chargeable as such, because of the profit derivable from entertaining. The right to charge is the criterion of the innkeeper’s liability. When the liability of the guest to be charged as such ceases, his claim on the innkeeper as such expires, subject only to the right to hold him responsible for the baggage of the guest for such, time as may be reasonable to effect a removal, to be determined by circumstances.
Upon the facts of this case the respective rights which spring from the relation of innkeeper and guest did not exist, for one cannot escape the just burdens of a particular relation, and at the same time claim the advantages incident to it.
Judgment affirmed.